         Case 1:19-cv-11467-PBS Document 3 Filed 07/03/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

ALIRO TEIXEIRA BAPTISTA,              )
                                      )
             Petitioner,              )
                                      )
             v.                       )       C.A. No. 19-11467-PBS
                                      )
MR. TODD LYONS, et al.,               )
                                      )
             Respondents.             )
                                      )



SARIS, C.J.

     In order to give the Court time to consider this matter,

unless otherwise ordered by the Court, the petitioner shall not

be moved outside the District of Massachusetts without providing

the Court 48 hours' advance notice of the move and the reason

therefor.    Any such 48-hour notice period shall commence at the

date and time such notice is filed and expire 48 hours later,

except "[i]f the period would end on a Saturday, Sunday, or

legal holiday, the period continues to run until the same time

on the next day that is not a Saturday, Sunday, or legal

holiday."    Fed. R. Civ. P.     6(a)(2)(C).

SO ORDERED.


Dated:    July 3, 2019             /s/ Patti B. Saris_____________
                                  PATTI B. SARIS
                                  CHIEF, U.S. DISTRICT JUDGE
